i          i      i                                                                 i      i         i




                                  MEMORANDUM OPINION

                                         No. 04-08-00228-CV

            Richard L. EMERY, Donna S. Emery, and R.L. Emery Investment Group, Inc.,
                                         Appellants

                                                   v.

                                       Paul T. PHILIPPUS, III,
                                               Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CI-19845
                                Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: August 13, 2008

VACATED AND DISMISSED

           On June 16, 2008, this appeal was abated for mediation. The parties have filed a joint

motion stating that they were able to reach a full and complete settlement and requesting that this

court vacate the trial court’s judgment and dismiss the case. The appeal is hereby reinstated on

our docket. The motion is granted. The trial court’s judgment is vacated, and this appeal and the

underlying cause are dismissed. TEX . R. APP . P. 42.1(a)(2); 43.2(e). Costs are taxed against the

parties who incurred them.

                                                        PER CURIAM